     Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 1 of 25 PageID: 488



*NOT FOR PUBLICATION*

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                             :
BONNIE LOU BOWERS,                           :
                                             :
                       Plaintiff,            :              Civil Action No. 19-17386
                                             :
                v.                           :
                                             :                     OPINION
ANDREW SAUL,                                 :
Commissioner of Social Security,             :
                                             :
                       Defendant.            :
                                             :

WOLFSON, Chief Judge:

         Bonnie Lou Bowers (“Plaintiff”), appeals from the final decision of the Commissioner of

Social Security, Andrew Saul (“Defendant”), denying Plaintiff disability benefits under Tile II of

the Social Security Act. After reviewing the Administrative Record, the Court will vacate and

remand the case for reconsideration because the Administrative Law Judge (“ALJ”) failed to

properly explain the weight she assigned to the testimony of Dr. Karen Tennyson, Mary Terp, and

Amanda Mitchell.

I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         Plaintiff was born on January 3, 1956, and operated a business designing custom drapery,

bridal gowns, and costumes until 2005, when Plaintiff merged her business with her husband’s

kitchen design company, and they developed a high-end interior design business. Administrative

Record (“A.R.”) 54-55. In 2007, Plaintiff began training to become the administrator of the joint

company. A.R. 58. However, the business sharply declined as result of the 2008 recession, and

Plaintiff stopped taking a salary to help keep the business in operation. A.R. 57-59. Around that



                                                 1
 Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 2 of 25 PageID: 489



time, Plaintiff began experiencing memory difficulties that affected her work performance. A.R.

61. However, Plaintiff continued performing the roles of controller and human resources manager,

albeit with some difficulty, until the business closed in 2014. A.R. 60.

       Plaintiff’s date last insured, the latest date that she was eligible to apply for disability

insurance benefits, expired on December 31, 2013. A.R. 19. However, Plaintiff filed a Title II

application for disability benefits on November 17, 2015, after being diagnosed with dementia.

A.R. 17. Plaintiff’s claim was initially denied on April 4, 2016, due to a lack of evidence that

Plaintiff had become disabled by December 31, 2013, the date last insured. Id. Upon

reconsideration, Plaintiff’s claim was again denied on June 28, 2016. Id. Thereafter, Plaintiff filed

a request for a hearing, which occurred on April 13, 2018, before Administrative Law Judge

Jennifer Spector. Id. The ALJ’s Decision, rendered on June 27, 2018, determined that the onset of

Plaintiff’s disability occurred on June 15, 2009. Id. Nevertheless, the ALJ found that Plaintiff

remained capable of substantial gainful activity through December 31, 2013, and therefore was

not disabled by the date last insured. A.R. 31. On August 27, 2018, Plaintiff submitted a request

for a review of the ALJ’s Decision by the Appeals Council, which was denied. ECF No. 12,

Plaintiff’s Brief (“Pl. Br.”) at 1. Afterwards, on August 30, 2019, Plaintiff filed the instant appeal.

Id.

           A. Review of the Medical Evidence

       Although Plaintiff had begun experiencing symptoms of Early-Onset Alzheimer’s Disease

by June 15, 2009, Plaintiff was first screened for mental impairment in April 2015, as part of her

and her husband’s application to become a resource family for foster parents. A.R. 313. Dr. Ira

Liebross, Plaintiff’s primary care physician, identified mildly impaired short-term memory and




                                                  2
 Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 3 of 25 PageID: 490



noted that Plaintiff complained of fatigue and difficulty focusing. A.R. 298. Dr. Liebross referred

Plaintiff to a neurologist. A.R. 319.

       Plaintiff attended a neurology consultation with Dr. Dipak Pandya in May 2015. A.R. 319.

Plaintiff indicated that her symptoms were mild to moderate, but that they had worsened over the

prior three months. Id. Plaintiff’s memory and concentration abilities were recorded as normal, but

Plaintiff did not know the date and received a score of less than 17 on a Mini-Mental Status

Examination, indicating cognitive impairment. A.R. 322. Dr. Pandya believed that Plaintiff’s

testing was negatively affected by her highly emotional state. Id. Dr. Pandya diagnosed Plaintiff

with an anxiety disorder, depression, and mild cognitive impairment with memory loss. A.R. 318.

At a follow-up appointment with Dr. Pandya in September 2015, Plaintiff reported that her

symptoms were mild but waxed and waned between days. A.R. 316. Plaintiff stated that her

symptoms had not affected her activities of daily living. Id. During that consultation, Plaintiff

showed normal attention and concentration and performed well on memory testing. A.R. 318.

However, a brain MRI showed mild non-specific white matter changes and mild atrophy, and Dr.

Pandya recommended neurocognitive and psychiatric evaluations. A.R. 316.

       Neuropsychologist Dr. Karen Tennyson evaluated Plaintiff in September and October of

2015. A.R. 331, 341. Dr. Tennyson recorded that Plaintiff remained independent with activities of

daily living and could drive short distances and pay bills. A.R. 333. However, during observation,

Plaintiff could not accurately state the day, the day of the week, the name of the governor, or the

town she was in. Id. Plaintiff had difficulty drawing a clock and became tearful. Id. She had

adequate receptive language but struggled to comprehend directions for more complex tasks. Id.

Dr. Tennyson estimated that Plaintiff’s premorbid abilities had likely been average, but Plaintiff’s

Full Scale IQ had dropped into the extremely low range. A.R. 334. Plaintiff’s processing speed



                                                 3
 Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 4 of 25 PageID: 491



was below expectation, and her verbal attention and working memory were far below expectation.

A.R. 334-35. In addition, Plaintiff’s visual motor construction and visual memory retrieval were

impaired. A.R. 335. Dr. Tennyson concluded that Plaintiff showed severe memory deficits with

cognitive defects, and diagnosed Plaintiff with dementia, not otherwise specified, and an

adjustment reaction with mixed emotional features. A.R. 341. Dr. Tennyson noted that there

appeared to have been a progressive decline in Plaintiff’s abilities beginning as early as 2007 to

2009, but that neither Plaintiff nor her husband were good historians in recording the course of her

symptoms. A.R. 337.

       In March 2016, state psychological consultant Dr. Luis Umpierre reviewed Plaintiff’s

disability benefits claim. A.R. 97. Dr. Umpierre concluded that there was insufficient medical

evidence to determine Plaintiff’s functioning or level of impairment prior to her last insured date

of December 31, 2013. A.R. 100. Upon reevaluation of Plaintiff’s claim in June 2016, state

psychological consultant Dr. Pamela Foley noted no additional relevant medical evidence to

consider. A.R. 109.

       Plaintiff consulted with geriatric specialist Dr. John Waters in December 2016. A.R. 273.

Dr. Waters recorded that Plaintiff could still perform activities of daily living and drive locally,

but that she was unable to manage money independently. A.R. 276. At this consultation, Plaintiff

could not remember where she went to college or an emergency room visit for a dog bite two

months prior. Id. Plaintiff scored 11/30 on the Montreal Cognitive Assessment Tool, consistent

with cognitive impairment. A.R. 275-76. Also, Plaintiff scored 14/30 on the Geriatric Depression

Scale, indicating mild depression. A.R. 276. Dr. Waters determined that Early-Onset Alzheimer’s

Type Dementia was a likely diagnosis consistent with Plaintiff’s previous neuropsychological

testing. A.R. 278.



                                                 4
 Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 5 of 25 PageID: 492



           B. Review of Testimonial Record

       Plaintiff’s husband, David Peer (“Peer”), appeared and testified at a hearing before the ALJ

on April 13, 2018. A.R. 51. Peer testified that Plaintiff began exhibiting poor judgment regarding

their finances and residence as early as 2000, and that Plaintiff first showed symptoms of

depression in 2005 or 2006, but he attributed these changes to their intense lifestyle at the time.

A.R. 71-72. He further testified that Plaintiff intended to become the administrator of their joint

company in 2007, but that the business declined due to the economic crash of 2008. A.R. 58-59.

Peer testified that he and Plaintiff stopped taking a salary from the business in 2008 to save cash,

but that Plaintiff continued working until the business closed in 2014. A.R. 59.

       Due to the loss of other employees, Plaintiff began to progressively take on the duties of

the controller and personnel manager. A.R. 60. These positions involved performing employment,

sales tax, and insurance audits, and Peer stated that Plaintiff would work between 20 and 80 hours

per week, sometimes until 1:00 A.M., depending on the audit schedule. A.R. 60, 68-69. However,

Peer testified that Plaintiff struggled to acquire and retain the knowledge necessary to conduct

these audits. A.R. 62. Other employees told Peer that Plaintiff could not comprehend and

remember critical issues, and that Plaintiff would ask multiple times about the same information.

A.R. 68. However, Peer believed that Plaintiff was simply affected by stress or not adequately

trained to perform her duties. A.R. 61-62.

       Peer testified that Plaintiff also began having difficulty with tasks at home during this time

period. A.R. 63. Peer reported that their children became uncomfortable with Plaintiff’s driving

due to her worsening reaction time. A.R. 64. He further testified that Plaintiff began having

difficulty with directions and multi-tasking, such as collecting the mail and the garbage at the same

time. A.R. 64-65. Peer testified that Plaintiff lost interest in cooking and washing clothes, which



                                                 5
 Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 6 of 25 PageID: 493



she had always performed capably. A.R. 64, 74. Peer reported that Plaintiff might have been able

to follow instructions and work 40 hours a week in a simple job prior to 2014, but he stated that

Plaintiff would not have wanted to perform such a job because she had only ever worked in her

own businesses. A.R. 73.

       The administrative record also includes a “Third Party Function Report” completed by

David Peer in March 2016, as part of Plaintiff’s application for disability insurance. A.R. 213. Peer

stated in the report that Plaintiff remained able to prepare meals and do housework, even though

these tasks took longer than before, and the results had become inconsistent. A.R. 213-15. Also,

through 2016, Plaintiff could reportedly handle money with oversight and was capable of

shopping. A.R. 216. Peer stated that Plaintiff continued to fill her time with projects and gardening,

and that she still drove locally despite a doctor’s recommendation to stop. A.R. 215-16. However,

Peer reported that Plaintiff was unable to retain directives and could only follow one-step

instructions. A.R. 218. Plaintiff would need to frequently check in with others to follow even

simple directions. Id. Plaintiff would overfeed the dogs and lose articles because she could not

remember her activities. A.R. 214. Plaintiff reportedly remained social with friends and family,

but she had become increasingly aware of her reduced ability to contribute to conversations. A.R.

217.

       Mary Terp (“Terp”), who worked with Plaintiff from 2001 to 2009, also testified before

the ALJ on April 13, 2018. A.R. 76. Terp worked in human resources, and in 2007, she began to

train Plaintiff on hiring, payroll, accounts receivable, and accounts payable. A.R. 77-79. However,

Terp testified that the training went “terribly” and that Plaintiff had difficulty grasping the new

tasks. A.R. 79. Terp testified that she wrote step by step instructions, but that Plaintiff was unable

to proceed if any small change to the process arose. A.R. 80. Terp stated that, by the time she left



                                                  6
 Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 7 of 25 PageID: 494



the company in January 2009, Plaintiff had still not learned her new tasks, and Terp believed that

Plaintiff lacked the cognitive ability to master them. A.R. 81. However, Terp did not want to

bluntly tell Peer that his wife was struggling on the job. A.R. 82.

       In addition, Terp submitted a witness statement regarding Plaintiff’s working capabilities

from 2007 to 2009. A.R. 223. Terp stated that Plaintiff’s desire to become more involved with the

company was a burden on Terp and the other employees, because Plaintiff was not organized in

tasks or thought and was not capable of following a process. Id. Terp certified that Plaintiff would

often display a “vacant expression” and was unable to listen to and understand things being

explained to her. Id. Towards the end of Terp’s employment, Plaintiff would forget information

quickly and would neglect to flush the toilet in the office restroom. Id.

       Amanda Mitchell (“Mitchell”), Plaintiff’s friend and paralegal, also submitted a witness

statement. A.R. 225. Mitchell certified that she noticed something “wasn’t right” with Plaintiff

when they first spoke at a dinner party in December 2010. Id. Plaintiff reportedly told Mitchell

during the party “about 5 times” that she had three boys, which Mitchell already knew. Id. Mitchell

worked with Plaintiff to stay a Sheriff’s sale and vacate a default judgment of foreclosure on a

property that Plaintiff owned. Id. Mitchell stated that Plaintiff had no recollection of being served

with a foreclosure complaint or a subsequent judgment. Id. However, Mitchell stated that

Plaintiff’s bank produced evidence of a receipt of service containing Plaintiff’s signature. Id. On

other occasions, Mitchell certified that Plaintiff would repeat something over the course of an

evening as if she was saying it for the first time. A.R. 226. Also, Mitchell stated that on one

occasion, a couple years after they met, Plaintiff ate five slices of pizza because she forgot after

each slice that she had already eaten. A.R. 225. Mitchell further certified that, on New Year’s Eve

of 2012, Plaintiff planned to cook an entree for a group, but she completely forgot to do so. A.R.



                                                  7
 Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 8 of 25 PageID: 495



226. Finally, in June 2013, Plaintiff reportedly asked Mitchell the same question about her son at

least five times, and over that summer, Plaintiff reportedly told Mitchell that she had a new

swimsuit each time that they met. Id.

        In addition, Dr. Tennyson, Plaintiff’s treating neuropsychologist, submitted a statement

expressing with a “high degree of certainty” that Plaintiff’s cognitive disfunction began prior to

December 2013. A.R. 330. Dr. Tennyson stated that she had reviewed the affidavits of Terp and

Mitchell, and found that their accounts “were very specific and are consistent with early symptoms

of dementia.” Id. Also, Dr. Tennyson contended that Plaintiff had not been evaluated until 2015

because she had “little awareness of her deficits[,]” a common occurrence among individuals with

dementia. Id. Also, Dr. Tennyson believed that Peer had not sought medical treatment for his wife

because he had been “in denial” about her cognitive issues. Id.

            C. The ALJ’s Findings

        Following the hearing, the ALJ issued a written Decision on June 27, 2018, which applied

a standard five-step process to determine that Plaintiff had not satisfied her burden of establishing

disability. A.R. 17. First, the ALJ found that Plaintiff had not engaged in substantial gainful

activity between her alleged symptom onset date of June 15, 2009 and her date last insured of

December 31, 2013. A.R. 19. Although Plaintiff continued to work for the joint business until its

closure in 2014, Plaintiff stopped receiving wages or a salary in 2008, and the couple liquidated

other assets for income. Id. Thus, in the ALJ’s view, the Plaintiff’s work for the joint business was

not “substantial gainful activity.” Id.

        Second, the ALJ found that Plaintiff had the severe medically determinable impairment of

“dementia/early-onset Alzheimer’s Disease.” Id. However, the ALJ ruled that Plaintiff’s anxiety

disorder and depression were not independent severe impairments, because Plaintiff had not sought



                                                 8
 Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 9 of 25 PageID: 496



mental health care for these conditions, and because depression is a common complaint in the early

stages of Alzheimer’s Disease. A.R. 20.

       Third, the ALJ found that Plaintiff did not have an impairment before the date last insured

that met or medically equaled the severity of an impairment listed in 20 C.F.R. Part 404, Subpart

P, Appendix 1. A.R. 21. Program Operations Manual System (POMS) DI 23022.385 indicates that

Early-Onset Alzheimer’s Disease should be evaluated under listings 11.17 or 12.02, and the ALJ

found that Plaintiff’s impairment had not risen to the severity of either listing before December

31, 2013. Id. The ALJ determined that Plaintiff’s impairment did not meet the criteria of listing

11.17 because Plaintiff’s physical functioning was not limited in any marked capacity. Id. In that

regard, the ALJ noted that Plaintiff could drive, perform personal care, cook, and do laundry

through December 2016. Id. Also, the ALJ ruled that Plaintiff’s mental impairments had not met

or medically equaled the criteria of listing 12.02 prior to December 31, 2013. A.R. 22.

       Also, as part of this step, the ALJ determined Plaintiff’s residual functional capacity

pursuant to 20 CFR 404.1520(e). Id. To make this determination, the ALJ reviewed the medical

evidence and the testimonial record. A.R. 22-29. The ALJ did not assign significant weight to the

testimony of Peer, Terp, or Mitchell because they were “not medically trained to make exacting

observations as to the date, frequency, types and degrees of medical signs and symptoms, or the

frequency or intensity of unusual moods or mannerisms.” A.R. 28. Furthermore, the ALJ assigned

“partial weight” to the opinion of Dr. Tennyson because her diagnosis of dementia was not

sufficient to find that Plaintiff was disabled. A.R. 27. The ALJ concluded that, through the date

last insured, Plaintiff retained the residual functional capacity to perform work at all exertional

levels with the following limitations: “the claimant can understand and remember simple one- or

two-step instructions to carry out routine and repetitive tasks; can make only simple work-related



                                                9
 Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 10 of 25 PageID: 497



decisions based on established standards and instructions; can perform no tandem or team work

with co-workers on the same task; and must work in occupations where there are few and

infrequent changes in the work setting or the tasks performed.” A.R. 22.

       Fourth, the ALJ found that Plaintiff did not possess the residual functional capacity at the

date last insured to perform the requirements of her past relevant work. A.R. 30.

       Fifth and finally, after considering Plaintiff’s residual functional capacity, age, education,

and work experience, the ALJ found that “there were jobs that existed in significant numbers in

the national economy that [Plaintiff] could have performed.” Id. In reaching this determination,

the ALJ relied on the testimony of a vocational expert who stated that Plaintiff would have been

capable of performing the following occupations at the date last insured: (1) laborer, stores (DOT

922.687-058); (2) package sealer (DOT 920.685-074); and (3) airplane or bus cleaner (DOT

919.687-014), which the vocational expert testified existed in the national economy in the

aggregate amount of 695,000 jobs. A.R. 31.

       In conclusion, the ALJ found that Plaintiff was not disabled as of December 31, 2013

because she “was capable of making a successful adjustment to other work that existed in

significant numbers in the national economy[,]” and therefore denied Plaintiff’s application for

disability insurance benefits. Id.

II.    STANDARD OF REVIEW

       On a review of a final decision of the Commissioner of the Social Security Administration,

a district court “shall have power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see Matthews v. Apfel,

239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding questions of fact are



                                                10
Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 11 of 25 PageID: 498



deemed conclusive on a reviewing court if supported by “substantial evidence in the record.” 42

U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). While the court must examine

the record in its entirety for purposes of determining whether the Commissioner’s findings are

supported by substantial evidence, Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978), the

standard is highly deferential. Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004). Indeed,

“substantial evidence” is defined as “more than a mere scintilla,” but less than a preponderance.

McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004). “It means such relevant

evidence as a reasonable mind might accept as adequate.” Plummer v. Apfel, 186 F.3d 422, 427

(3d Cir. 1999). A reviewing court is not “empowered to weigh the evidence or substitute its

conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992),

cert. denied, 507 U.S. 924 (1993). Accordingly, even if there is contrary evidence in the record

that would justify the opposite conclusion, the Commissioner’s decision will be upheld if it is

supported by the evidence. See Simmonds v. Heckler, 807 F.2d 54, 58 (3d Cir. 1986).

       Disability insurance benefits may not be paid under the Act unless Plaintiff first meets the

statutory insured status requirements. See 42 U.S.C. § 423(c). Plaintiff must also demonstrate the

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months. . . .” 42 U.S.C. §

423(d)(1)(A); see Plummer, 186 F.3d at 427. An individual is not disabled unless “his physical or

mental impairment or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).




                                                11
Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 12 of 25 PageID: 499



Eligibility for supplemental security income requires the same showing of disability. Id. at § 1382c

(a)(3)(A)-(B).

       The Act establishes a five-step sequential process for evaluation by the ALJ to determine

whether an individual is disabled. See 20 C.F.R. § 404.1520. First, the ALJ determines whether

the claimant has shown that he or she is not currently engaged in “substantial gainful activity.” Id.

at § 404.1520(a); see Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987). If a claimant is presently

engaged in any form of substantial gainful activity, he or she is automatically denied disability

benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S. at 140. Second, the ALJ

determines whether the claimant has demonstrated a “severe impairment” or “combination of

impairments” that significantly limits his physical or mental ability to do basic work activities. 20

C.F.R. § 404.1520(c); see Bowen, 482 U.S. at 146-47 n.5. Basic work activities are defined as “the

abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). These activities

include physical functions such as “walking, standing, sitting, lifting, pushing, pulling, reaching,

carrying or handling.” Id. A claimant who does not have a severe impairment is not considered

disabled. Id. at § 404.1520(c); see Plummer, 186 F.3d at 428.

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1 (the

“Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his or her

impairments are equal in severity to, or meet those on the Impairment List, the claimant has

satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §

404.1520(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific impairment is not listed, the

ALJ will consider in his or her decision the impairment that most closely satisfies those listed for

purposes of deciding whether the impairment is medically equivalent. See 20 C.F.R. § 404.1526(a).



                                                 12
 Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 13 of 25 PageID: 500



If there is more than one impairment, the ALJ then must consider whether the combination of

impairments is equal to any listed impairment. Id. An impairment or combination of impairments

is basically equivalent to a listed impairment if there are medical findings equal in severity to all

the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four that he or she has not

retained the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20

C.F.R. § 404.1520(e); Bowen, 482 U.S. at 141. If the claimant is able to perform previous work,

the claimant is determined to not be disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e); Bowen, 482

U.S. at 141-42. The claimant bears the burden of demonstrating an inability to return to the past

relevant work. Plummer, 186 F.3d at 428. Finally, if it is determined that the claimant is no longer

able to perform his or her previous work, the burden of production then shifts to the Commissioner

to show, at step five, that the “claimant is able to perform work available in the national economy.”

Bowen, 482 U.S. at 146-47 n.5; Plummer, 186 F.3d at 428. This step requires the ALJ to consider

the claimant’s residual functional capacity, age, education, and past work experience. 20 C.F.R. §

404.1520(f). The ALJ must analyze the cumulative effect of all the claimant’s impairments in

determining whether the claimant is capable of performing work and is not disabled. Id.

III.   ANALYSIS

       Plaintiff raises three arguments on appeal. First, Plaintiff argues that the ALJ disregarded

relevant testimony and did not support her Decision with substantial medical evidence. Second,

Plaintiff argues that the ALJ improperly relied on testimony regarding Plaintiff’s continued ability

to self-care and perform daily activities. Third, Plaintiff argues that the ALJ committed reversible

error by failing to recognize that Plaintiff’s claim was eligible for the SSA’s Compassionate



                                                 13
    Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 14 of 25 PageID: 501



Allowance program. For the reasons that follow, Plaintiff’s second and third arguments do not

justify vacating the ALJ’s decision. However, the Decision will be vacated, and the case will be

remanded for further consideration of the weight to be placed on the statements of Dr. Tennyson,

Terp, and Michell.

         A.     The ALJ Did Not Sufficiently Justify the Weight Assigned to Medical Evidence
                and Lay Testimony

         Plaintiff argues that the Decision must be vacated because the ALJ’s determination that

Plaintiff possessed residual functional capacity at the date last insured is unsupported by the

medical evidence on record. Pl. Br. at 3. As a threshold matter, Plaintiff argues that the ALJ

improperly relied upon flawed findings by state agency psychologists Dr. Umpierre and Dr. Foley.

Id. at 4. Plaintiff argues that Dr. Umpierre’s disability determination is not credible because it

confusingly lists an unknown “Brendan Carlock” as the disability examiner and nonsensically

states “Puerto Rico Puerto Rico” as the physical or medical specialist’s name. Id.; see A.R. 103.

Also, Plaintiff argues that Dr. Foley did not consider new evidence that Plaintiff submitted upon

reconsideration. Pl. Br. at 4. Plaintiff argues that the state agency psychologists gave Plaintiff’s

medical review “very short shrift and should have been found totally inadequate.” Pl. Br. at 4.

However, regardless of the alleged deficiencies, the ALJ did not improperly rely upon the state

agency psychologists’ findings. In fact, the ALJ explicitly gave these findings “little weight[,]”

and instead, chiefly based her Decision on other medical and testimonial evidence. A.R. 26.

Therefore, the Court will not vacate the ALJ’s Decision on this specific basis.

         Plaintiff further argues that the ALJ improperly made a “negative inference” of non-

disability in the absence of substantial evidence. Pl. Br. at 5-6. 1 Plaintiff argues that the medical



1
       Plaintiff cites to Manson v. Comm’r of Soc. Sec., No. 12-11473, 2013 U.S. Dist. LEXIS
96128, at *27 (E.D. Mich. June 12, 2013), for the proposition that an ALJ’s ruling cannot be based
                                                 14
Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 15 of 25 PageID: 502



opinion of Dr. Tennyson and the lay testimony of Terp and Mitchell demonstrate that Plaintiff’s

“total inability to function in the workplace” began well before 2013. Pl. Br. at 5. Also, Plaintiff

notes that the ALJ did not question the credibility of any of these three witnesses. Id. In this

connection, Plaintiff argues that the testimony of Terp, Mitchell, and Dr. Tennyson regarding

Plaintiff’s cognitive decline should have necessitated a finding of disability. Id. at 5-6. In response,

Defendant argues that the ALJ was not obligated to accept the opinion of Dr. Tennyson, since the

authority to make a residual functional capacity decision rests with the ALJ, not the claimant’s

physician. Def. Br. at 9. Moreover, Defendant argues that the testimony of Terp, Mitchell, and Dr.

Tennyson does not conflict with the ALJ’s ruling, because even if the onset of Plaintiff’s symptoms

had begun before the date last insured, the testimony does not prove that Plaintiff was incapable

of gainful employment. Id. at 10.

       20 CFR § 404.1546(c) specifies that the responsibility for assessing residual functional

capacity at the hearing level lies with the ALJ. Accordingly, pursuant to 20 CFR § 404.1527(d)(2),

an ALJ is not bound by the opinion of a physician when determining a claimant’s residual

functional capacity. The regulations provide that “[a]lthough [the ALJ] consider[s] opinions from

medical sources on issues such as . . . your residual functional capacity . . . or the application of




on a “negative inference” in the absence of medical evidence. As an initial matter, Plaintiff’s out-
of-circuit authority is not binding on this Court. Camesi v. Univ. of Pittsburgh Med. Ctr., 729 F.3d
239, 246 (3d Cir. 2013) (explaining that out-of-circuit cases are not binding in this Circuit). Also,
unlike in Manson, the ALJ here did not simply assume that Plaintiff was not disabled due to a lack
of medical evidence. While some medical evidence shows that Plaintiff was severely cognitively
impaired, other medical evidence suggests that Plaintiff had retained some capacity past 2013. As
the ALJ notes, Alzheimer’s Disease manifests itself in a “gradual cognitive decline,” so evidence
of functioning at a later date suggests that Plaintiff would have been capable of the same
functioning at an earlier date. A.R. 26. In April 2015, sixteen months after the date last insured,
Dr. Liebross only found Plaintiff to have “mildly impaired short-term memory.” A.R. 24. In
addition, the ALJ noted Dr. Pandya’s report stating that Plaintiff “showed normal attention and
concentration and did well on memory testing” in September 2015. A.R. 25.
                                                  15
    Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 16 of 25 PageID: 503



vocational factors, the final responsibility for deciding these issues is reserved to the

Commissioner.” Id. The Third Circuit, in Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d

Cir. 2011), similarly espoused that “[t]he ALJ—not treating or examining physicians or State

agency consultants—must make the ultimate disability and RFC determinations.”

         However, “[a] cardinal principle guiding disability eligibility determinations is that the

ALJ accord treating physicians’ reports great weight.” Morales v. Apfel, 225 F.3d 310, 317 (3d

Cir. 2000). When the opinion of a physician conflicts with other evidence, “the ALJ may choose

whom to credit but ‘cannot reject evidence for no reason or for the wrong reason.’” Id. (quoting

Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)); see also Brunson v. Comm’r of Soc. Sec.,

704 F. App’x 56, 59 (3d Cir. 2017) (“[A]n ALJ may reject the opinion of a treating physician when

it is unsupported and inconsistent with the other evidence on the record”). Also, “although [the

ALJ] ‘may properly accept some parts of the medical evidence and reject other parts,’ [the ALJ]

must ‘provide some explanation for a rejection of probative evidence which would suggest a

contrary disposition.’” Nazario v. Comm’r Soc. Sec., 794 F. App’x 204, 209-10 (3d Cir. 2019)

(quoting Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994)). An ALJ must consider all of the

following factors when determining the weight to place on a treating physician’s opinion: (1) the

length of the treatment relationship and frequency of examination; (2) the nature and extent of the

treatment relationship; (3) the supportability of the opinion; (4) the consistency of the opinion with

the record as a whole; (5) the treating source’s specialization; and (6) any other relevant factors.

20 C.F.R. § 404.1527(c)(1)-(6) 2; see also SSR 96-2p, 1996 SSR LEXIS 9. When an ALJ does not

adequately explain his/her finding of the weight attributed to a treating physician’s opinion, a



2
        20 C.F.R. § 404.1527 only applies to claims filed before March 27, 2017. For claims filed
on or after this date, the guidelines in § 404.1520c apply. Since Plaintiff applied for benefits on
November 17, 2015, § 404.1527(c) is relevant to the ALJ’s decision.
                                                 16
Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 17 of 25 PageID: 504



district court may remand the case to the Commissioner for further consideration. See, e.g., Boyer

v. Saul, No. 1:18-cv-14932, 2020 U.S. Dist. LEXIS 100519, at *24 (D.N.J. June 5, 2020).

       Here, the ALJ did not properly explain why Dr. Tennyson’s opinion was entitled to only

“partial weight,” when treating physicians’ opinions are typically accorded greater weight. A.R. at

27. The ALJ stated that she accepted Dr. Tennyson’s conclusion that Plaintiff experienced

symptoms of dementia as early as 2009, but the ALJ did not place great weight on the opinion

because, according to the ALJ, a diagnosis of the onset of dementia does not inherently guarantee

benefits. Id. While a claimant is not entitled to benefits if he/she is diagnosed with a disability but

able to sustain gainful employment, see Facyson v. Barnhart, 94 F. App’x 110, 113 (3d Cir. 2004),

Dr. Tennyson’s opinion suggests that Plaintiff may have been suffering from severe cognitive

dysfunction and decline well before the date last insured. Indeed, the Decision is silent on the

factors listed in 20 C.F.R. § 404.1527(c)(1)-(6), which are critical to consider before assigning

weight to Dr. Tennyson’s opinion. Without the ALJ’s explanation, I have no basis to review the

decision in this regard. I note that, at least some of the factors may suggest that Dr. Tennyson’s

opinion should be assigned greater weight. In particular, as to factor five, Dr. Tennyson is a clinical

neuropsychologist with expertise in evaluating cognitive impairments such as Alzheimer’s

Disease. A.R. 337-39. Also, Dr. Tennyson’s opinion is consistent with other evidence showing

that symptoms of dementia and worsening of cognitive functions had appeared as early as 2009.

A.R. 27. Furthermore, Dr. Tennyson performed numerous evaluations measuring Plaintiff’s

general intellectual functioning, attention, concentration, working memory, visuospatial

functioning, language, communication, learning, executive functioning, high level reasoning,

personality, and psychological state, which serve to suggest that Dr. Tennyson’s opinion was

sound. A.R. 334-337. While the ALJ retains the discretion to ultimately determine the weight



                                                  17
Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 18 of 25 PageID: 505



placed on a physician’s opinion, the ALJ must provide an adequate explanation pursuant to 20

C.F.R. § 404.1527(c)(1)-(6), and none was provided. Therefore, this matter is remanded for further

consideration of the weight to be accorded to the opinion of treating physician Dr. Tennyson, as

well as a determination of Plaintiff’s residual functional capacity based on the appropriately

weighed medical evidence.

       Along with relying on the opinions of physicians, an ALJ may also support a residual

functional capacity decision with non-medical evidence. Chandler, 667 F.3d at 362. An ALJ “is

not precluded from reaching RFC determinations without outside medical expert review of each

fact incorporated into the decision.” Id.; see also Titterington v. Barnhart, 174 F. App’x 6, 11 (3d

Cir. 2006) (“There is no legal requirement that a physician have made the particular findings that

an ALJ adopts in the course of determining an RFC”). If an ALJ rejects evidence from non-medical

sources, he or she must provide specific reasons for doing so. Zirnsak v. Colvin, 777 F.3d 607, 612

(3d Cir. 2014). An ALJ cannot “ignore uncontradicted relevant lay testimony where it corroborates

the medical testimony of a treating physician and is consistent with the medical records.” Mancia

v. Dir., Office of Workers’ Comp. Programs, US DOL, 130 F.3d 579, 588 (3d Cir. 1997). Also,

“[l]ay testimony as to mental functioning cannot be deemed non-credible simply because

contemporaneous medical corroboration is lacking.” Beasich v. Comm'r of Soc. Sec., 66 F. App’x

419, 430 (3d Cir. 2003). According to SSR 06-03p, 2006 SSR LEXIS 5, at *15, ALJs must

determine the credibility of evidence from non-medical sources by considering “such factors as

the nature and extent of the relationship, whether the evidence is consistent with other evidence,

and any other factors that tend to support or refute the evidence.” See Alvarez v. Comm’r of the

SSA, No. 10-890, 2011 U.S. Dist. LEXIS 70066, at *20 (D.N.J. June 28, 2011) (remanding a case




                                                18
Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 19 of 25 PageID: 506



after the ALJ disregarded lay testimony without addressing the factors set forth in SSR 06-03p,

2006 SSR LEXIS 5).

       Here, the ALJ has not sufficiently justified her refusal to give significant weight to the lay

testimony of Terp and Mitchell. Although the ALJ did not call into question the credibility of their

testimony, she did not find the witnesses persuasive because these individuals were “not medically

trained to make exacting observations as to the date, frequency, types and degrees of medical signs

and symptoms, or the frequency or intensity of unusual moods or mannerisms.” A.R. 29. However,

this statement does not adequately provide a specific reason for not according their testimony

significant weight, because, as in Mancia, the testimony here is consistent with later medical

records and corroborates the medical testimony of a treating physician. In fact, Dr. Tennyson found

that the testimonies offered by Terp and Mitchell were “very specific and are consistent with early

symptoms of dementia.” A.R. 330. Also, the ALJ did not sufficiently consider the factors listed in

SSR 06-03p, 2006 SSR LEXIS 5, at *15, when assigning weight to the testimony from Terp and

Mitchell, especially concerning the nature and extent of their relationships with Plaintiff. Terp

worked with Plaintiff from 2001 to 2009, well before the date last insured, and her testimony, vis-

à-vis Plaintiff’s cognitive and memory abilities, directly relates to Plaintiff’s inability to work.

A.R. 76-79. Mitchell also interacted with Plaintiff during the pertinent period before the date last

insured, from 2010 through 2013, and she knew Plaintiff in both a personal and professional

capacity as Plaintiff’s friend and paralegal. A.R. 225. In light of these facts, since the ALJ has not

adequately stated why the testimony of Terp and Mitchell should not be given significant weight

in accordance with SSR 06-03p, 2006 SSR LEXIS 5, remand is also appropriate on this basis.

       Finally, while an ALJ’s failure to adequately justify the weight assigned to lay statements

is legal error, some courts have refused to remand cases where the disregarded testimony was



                                                 19
Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 20 of 25 PageID: 507



cumulative of other evidence and would not have changed the outcome of the case. See, e.g., Lopez

v. Comm’r of Soc. Sec., No. 15-3759, 2016 U.S. Dist. LEXIS 179023, at *39 (D.N.J. Dec. 27,

2016); Buffington v. Comm’r of the SSA, No. 12-100 (JBS), 2013 U.S. Dist. LEXIS 29860, at *27

(D.N.J. Mar. 4, 2013). However, the testimony provided by Terp and Mitchell is not cumulative

of other evidence and could potentially affect the outcome of Plaintiff’s claim. Only Terp testified

about the great difficulty Plaintiff had learning new administrative tasks between 2007 and 2009.

A.R. 79. Additionally, her testimony may be at odds with the ALJ’s residual functional capacity

determination that Plaintiff could make “simple work-related decisions based on established

standards and instructions.” A.R. 22. Terp testified that she wrote step by step instructions, but that

Plaintiff had remained unable to follow them and learn her new tasks by the time Terp left the

company in 2009. A.R. 81. Additionally, Mitchell’s statement contains accounts of Plaintiff’s

cognitive difficulties that do not appear elsewhere in the record. For instance, prior to 2013,

Mitchell noted that Plaintiff had forgotten that she signed a foreclosure document and could not

remember what she had said or whether she had eaten within a short period of time. A.R. 225. This

testimony is at odds with the RFC’s determination that Plaintiff could remember instructions for

routine tasks through 2013. Therefore, the Decision’s lack of sufficient explanation for the weight

placed on Terp’s and Mitchell’s testimony is not simply harmless error. As discussed, supra, the

Court may not substitute its conclusions for those of the ALJ, but the ALJ must nevertheless

provide a sufficient explanation for placing limited weight on potentially probative evidence.

Consequently, the case is remanded to the Commissioner to reconsider the weight to be placed on

the testimony of Dr. Tennyson, Terp, and Mitchell, and to reassess Plaintiff’s residual functional

capacity based on the appropriately weighed evidence.




                                                  20
    Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 21 of 25 PageID: 508



         B.     The ALJ Properly Analyzed the Evidence Regarding Plaintiff’s Daily
                Activities and Self-Care Testimony

         Plaintiff argues that the Decision must be vacated because it was improper for the ALJ to

consider Peer’s testimony about Plaintiff’s continued ability to self-care and perform daily

activities. Pl. Br. at 7. Plaintiff argues that an ALJ cannot use this category of evidence to show

that a claimant is not disabled. Id. In addition, Plaintiff argues that Peer’s testimony was unreliable

and not reflective of her deteriorating condition. Id. 3 In response, Defendant argues that the ALJ

properly considered this testimony as one factor among many supporting the denial of disability

benefits. Def. Br. at 12.

         Plaintiff has not offered any precedential authority in support of her argument that an ALJ

cannot consider evidence of a claimant’s ability to self-care and perform daily activities. Rather,

Plaintiff quotes from New Mental Impairment Listing Issued, Disability Law News, Oct. 2016, at

2: “A complete picture of daily activities should be considered, with the recognition that the ability

to perform some routine activities without help and support does not mean that you do not have a

mental disorder or that you are not disabled.” (internal quotations omitted). Yet, in Grogan v.

Comm'r of Soc. Sec., 459 F. App’x 132, 138 (3d Cir. 2012), the Third Circuit found that an ALJ’s

denial of disability benefits was supported by the claimant’s ability to perform daily activities

“such as making simple meals, caring for her children, paying bills, and light cleaning” and the

claimant’s capacity for “proper self-care and grooming.” See also Cruz v. Colvin, No. 15-1639,




3
        Plaintiff also argues in this section that an ALJ must consider the diagnosis of a severe
impairment after the date last insured as evidence that the claimant suffered from the same
impairment before the date last insured. Pl. Br. at 7-8. This argument is without merit. Besides the
obvious fact that an impairment may both develop and be diagnosed after the date last insured, an
ALJ need not presume that a severe mental impairment diagnosed after the date last insured also
existed beforehand. At the hearing level, the burden rests on the claimant to establish the onset of
a severe impairment. Kushner v. Comm'r Soc. Sec., 765 F. App’x 825, 829 (3d Cir. 2019).
                                                  21
Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 22 of 25 PageID: 509



2016 U.S. Dist. LEXIS 36014, at *36 (D.N.J. Mar. 21, 2016) (finding that a claimant’s ability to

“care for herself, engage in leisure activities, manage her health and personal care needs, and use

community resources” counted as relevant evidence supporting an ALJ’s decision to deny

disability benefits). Also, the credibility of subjective testimony regarding issues such as a

claimant’s ability to perform daily tasks is a determination generally left to the ALJ. See

Horodenski v. Comm’r of Soc. Sec., 215 F. App’x 183, 189 (3d Cir. 2007) (stating that an ALJ’s

credibility determination should only be rejected in an “extraordinary case”); Arreizaga v.

Berryhill, No. 17-10631, 2019 U.S. Dist. LEXIS 27881, at *18 (D.N.J. Feb. 20, 2019) (stating that

an ALJ’s credibility determinations are entitled to great deference).

        Here, the ALJ did not err by relying on Peer’s testimony about Plaintiff’s ability to perform

daily activities and self-care. Contrary to Plaintiff’s argument, this type of evidence has probative

value in determining a claimant’s residual functional capacity. In fact, the cited excerpt from

Disability Law News does not establish that evidence of daily activities cannot be used in a

decision denying disability benefits. Instead, the excerpt only states that a claimant’s ability to

perform routine activities does not inherently defeat a disability claim. Moreover, Plaintiff does

not highlight any extraordinary circumstances that would justify rejecting the ALJ’s reliance on

Peer’s testimony. In fact, the ALJ, while relying on Peer’s testimony, chose not to give “significant

weight” to his statements regarding Plaintiff’s activities such as cooking, shopping, and

socializing. A.R. 28. The ALJ recognized that Peer’s testimony was not determinative because he

was “not medically trained to make exacting observations,” and because he had not accurately

recorded the course of Plaintiff’s symptoms. A.R. 28-29. Therefore, the ALJ did not

inappropriately rely on Peer’s testimony about Plaintiff’s ability to perform daily activities and

self-care.



                                                 22
    Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 23 of 25 PageID: 510



         C.     The Compassionate Allowance Program Would Not Have Altered the ALJ’s
                Decision

         Lastly, Plaintiff argues that the ALJ committed reversible error by failing to hear Plaintiff’s

case in accordance with the Social Security Administration (SSA)’s Compassionate Allowance

(CAL) system, which provides an expedited process for claimants with critical illnesses. Pl. Br. at

8-9. Defendant responds that the lack of CAL treatment was, at worst, harmless error, because

having a qualifying impairment does not guarantee a claimant disability benefits or change the

analytical framework at the hearing level. Def. Br. at 12-13. Therefore, Defendant argues that

benefits would have been denied even if the CAL process had been followed. Def. Br. at 13.

         The SSA instituted the CAL to provide an “expedited process” to evaluate certain claims

requiring minimal objective medical evidence. 20 CFR § 404.1602. “Critical cases” that qualify

for CAL treatment may be identified both at the initial level or at later stages of review. Hearing

Appeals and Litigation Law Manual (HALLEX) § I-2-1-40. 4 “Subsequent identification, including

at the hearing level, may be based solely on a claimant’s allegation or on new medical evidence of

a condition included on the CAL list of impairments.” Id. The purpose of this expedited process is

to “allow the [SSA] to target quickly the most obviously disabled individuals for allowances based

on objective medical information that [the SSA] can obtain quickly.” Id. The SSA has placed

Early-Onset Alzheimer’s Disease on the list of medical conditions to which the CAL applies.

POMS DI 23022.385. 5 This categorization permits a simplified assessment to be administered

based on clinical records, a report of daily living completed by a relative or caregiver, and

documentation of standardized testing. Id. However, an adjudicator may also use the complete



4
         HALLEX § I-2-1-40 can be viewed at https://www.ssa.gov/OP_Home/hallex/I-02/I-2-1-
40.html (last visited July 24, 2020).
5
         POMS            DI          23022.385       can           be         viewed     at
https://secure.ssa.gov/apps10/poms.nsf/lnx/0423022385 (last visited July 24, 2020).
                                                   23
Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 24 of 25 PageID: 511



record of medical evidence at his or her discretion. Id. Additionally, an Early-Onset Alzheimer’s

Disease diagnosis does not guarantee a disability benefits claim under the CAL, because “the

decision to allow or deny the claim rests with the adjudicator.” Id.

       Whether an ALJ’s failure to resolve a CAL claim on an expedited basis constitutes

reversible error is a question of first impression in this Circuit. However, courts in other circuits

have consistently ruled that such failure does not warrant reversal. See, e.g., Doto v. Berryhill, No.

17-01120, 2018 U.S. Dist. LEXIS 168347, at *45 (N.D. Cal. Sept. 28, 2018) (“[I]nsofar as [the

claimant] argues that the compassionate allowance program mandates a finding of disability, the

Court finds no basis for that contention.”); Yaws v. Berryhill, No. 15-0961, 2017 U.S. Dist. LEXIS

38124, at *18 (N.D. Tex. Feb. 23, 2017) (“CAL provides a means to expedite a case but does not

alter the manner in which adjudicators decide disability[,]” and so “to the extent an ALJ errs in

failing to identify a case as a CAL case, such failure does not warrant reversal absent prejudice to

the claimant.”); Hall v. Colvin, No. 1:12-CV-00347-REB, 2013 U.S. Dist. LEXIS 127684, at *15

(D. Idaho Sept. 4, 2013) (affirming a denial of disability benefits because “the placement of [the

claimant’s impairment] on the compassionate allowances list does not dictate a finding of disability

and the ALJ properly assessed his condition.”); Webb v. Colvin, No. 3:12-CV-1059-O, 2013 U.S.

Dist. LEXIS 132084, at *53 (N.D. Tex. Aug. 27, 2013) (“Because the ALJ would have reached

the same disability determination if he had identified Plaintiff’s case as a CAL case, his error does

not warrant reversal.”).

       While the ALJ did not exercise her discretion to treat Plaintiff’s claim through the

expedited CAL process, Plaintiff has not demonstrated that the Decision must be reversed on this

basis. In fact, Plaintiff has offered no arguments why the failure to consider the CAL process would

have prejudiced her claim, or that the result could have been different. Even if the ALJ had treated



                                                 24
Case 3:19-cv-17386-FLW Document 14 Filed 08/03/20 Page 25 of 25 PageID: 512



Plaintiff’s claim as a CAL case, the ALJ, nevertheless, retained the discretion to consider

Plaintiff’s complete medical record in her decision to either grant or deny disability benefits. In

any event, because the CAL program was intended to quickly identify critical cases from the outset

that deserved expedited treatment, this is not an issue to be reconsidered upon remand. Indeed,

HALLEX § I-2-1-40 states that subsequent identification of a CAL case must be related to a new

medical condition subject to CAL; Plaintiff’s Early-Onset Alzheimer’s Disease was known to the

SSA from her initial application.

IV.    CONCLUSION

       For the reasons set forth above, the Court will REMAND this matter to the Commissioner

for further consideration consistent with this Opinion. An appropriate Order shall follow.



DATED: August 3, 2020                                               /s/ Freda L. Wolfson
                                                                    Hon. Freda L. Wolfson
                                                                    U.S. Chief District Judge




                                                25
